Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000181
                                                      05-JUL-2013
                                                      12:16 PM



                           SCWC-10-0000181
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                  IN RE:   MARN FAMILY LITIGATION

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-10-0000181; MASTER FILE NO. 00-1-MFL)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner Alexander Y. Marn’s Application for Writ of
 Certiorari filed on May 28, 2013, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai#i, July 5, 2013.
 Joseph W. Huster for               /s/ Mark E. Recktenwald
 petitioner Alexander Y. Marn
                                    /s/ Paula A. Nakayama
 Louise K.Y. Ing and Tina L.
 Colman for Liquidating Receiver    /s/ Simeon R. Acoba, Jr.
 Thomas E. Hayes
                                    /s/ Sabrina S. McKenna
 Steven Guttman, Dawn Egusa,
 Michael L. Freed, and              /s/ Richard W. Pollack
 Mark B. Desmarais for
 respondent James Y. Marn, Jr.